AO ~45'B_ (Rev. 02/08/20J 9) Judgment in .a Criminal Petty Case (Modified)                                                                    Page I of l



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                 v.                                                   (For Offenses Committed On or After November I, 1987)



                      Victoriano Lopez-Aguilar                                        Case Number: 3:19-mj-20861

                                                                                      Bridget Kennedy
                                                                                      Defendant's Attorney


REGISTRATION NO. 66764408
THE DEFENDANT:
 0 pleaded guilty to count( s) 1 of Complaint~~~-"-~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                   Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)                         -~~~~~~~~~~~~~~~~~-




 0 Count(s)         -~~~~~~~~~~~~~~~~-
                                                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 D TIME SERVED                                  ~ ___
                                                                                    {!_\___ days
  0 Assessment: $10 WAIVED 0 Fine: WAIVED
  0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                                                                 charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, February 21, 2019
                                                                                  Date of Imposition of Sentence


Received       ~~~~~~-+~

               DUSM
                                                           FILED
                                                            FEB 21 2019
                                                 CLERK, U.S. DISTRICT COURT
                                             =~UTHERN DISTRICT OF CALIFORNIA
Clerk's Office Copy                                                          DEPUTY
                                                                                                                                 3:19-mj-20861
